STEPHEN R. BASSER
SAMUEL M. WARD
BARRACK, RODOS & BACINE
600 West Broadway, Suite 900
San Diego, CA 92101
Telephone: (619) 230-0800
Facsimile: (619) 230-1874
sbasser@barrack.com
sward@barrack.com

JEFFREY A. BARRACK
BARRACK, RODOS & BACINE
3300 Two Commerce Square
2001 Market Street
Philadelphia, PA 19103
Telephone: (215) 963-0600
Facsimile: (215) 963-0838
jbarrack@barrack.com


Lead Counsel for Lead Plaintiff
Public Employees’ Retirement System of Mississippi
and the Proposed Class


                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN
                               MILWAUKEE DIVISION

 IN RE ROADRUNNER TRANSPORTATION                     Case No.: 17-cv-144-PP
 SYSTEMS, INC. SECURITIES LITIGATION




                STIPULATION AND AGREEMENT OF SETTLEMENT




        Case 2:17-cv-00144-PP Filed 04/01/19 Page 1 of 37 Document 81-1
       Subject to the approval of the Court pursuant to Rule 23 of the Federal Rules of Civil
Procedure, this Stipulation and Agreement of Settlement, (the "Settlement Agreement" or
"Stipulation"), is between Public Employees Retirement System of Mississippi ("Lead Plaintiff")
on behalf of itself and the Settlement Class, as defined herein, and defendant Roadrunner
Transportation Systems, Inc., ("Roadrunner" or the "Company"), Mark A. DiBlasi, ("DiBlasi"),
Peter Armbruster ("Armbruster"), Scott D. Rued ("Rued"), HCI Equity Partners, L.L.C. and HCI
Equity Management, L.P. (the HCI entity defendants are collectively "HCI"), (collectively,
Roadrunner, DiBlasi, Armbruster, Rued, and HCI are the "Defendants"), by and through their
counsel of record.
       Lead Plaintiff and Defendants (collectively the "Settling Parties"), intend for this
Settlement Agreement to fully, finally and forever resolve, discharge, and settle all the released
claims included and defined herein, and to dismiss this Action with prejudice, subject to the
terms and conditions set forth below and without any admission or concession as to the merits of
any claim asserted by Lead Plaintiff or defense asserted by Defendants.
       WHEREAS,
       A.      On and after January 31, 2017, the following putative securities class action
complaints were filed in the United States District Court for the Eastern District of Wisconsin
alleging a class comprised of all those who purchased or otherwise acquired Roadrunner’s
publicly traded common stock during certain time periods:

  Abbreviated Case Name            Case Number              Date Filed

 Goss v. Roadrunner, et al.       2:17-CV-0014-PP       January 31, 2017

 Strougo v. Roadrunner, et al.    2:17-cv-00147-PP      February 1, 2017

 Public Employees Retirement
 System of Mississippi v.         2:17-cv-00474-PP       March 31, 2017
 Roadrunner, et al.

These actions were consolidated for all purposes by an Order of the Court filed May 19, 2017
into the above-captioned action entitled In re Roadrunner Transportation Systems, Inc., No. 17-


                                                  1

        Case 2:17-cv-00144-PP Filed 04/01/19 Page 2 of 37 Document 81-1
cv-144-PP (E.D. Wis.). The consolidated actions are collectively referred to herein, as the
"Action."
       B.      On May 19, 2017, the Court appointed the Public Employees Retirement System
of Mississippi as Lead Plaintiff, pursuant to §21D(a)(3)(B) of the Securities Exchange Act of
1934 (the “Exchange Act”), as amended by the Private Securities Litigation Reform Act of 1995,
(“PSLRA”), and approved their selection of Barrack, Rodos & Bacine as Lead Counsel.
       C.      On March 12, 2018, Lead Plaintiff filed a Consolidated Amended Class Action
Complaint for Violation of the Federal Securities Law (the "Complaint"), alleging a class
comprised of all purchasers of Roadrunner’s publicly traded common stock on the open market
during certain time periods. The Complaint alleges violations of §10(b) of the Exchange Act and
Rule 10b-5 promulgated thereunder as to Roadrunner, DiBlasi and Armbruster, and violations of
§ 20(a) of the Exchange Act as to DiBlasi, Armbruster, Rued, and HCI.
       D.      On May 7, 2018, counsel for Lead Plaintiff and Defendants, along with
representatives of Defendants’ insurance carriers, among others, participated in an all-day
mediation in Newport Beach, California, before retired United States District Court Judge Layn
R. Phillips ("Judge Phillips"), a private mediator engaged by the Settling Parties. This initial all-
day mediation session did not resolve the dispute. Thereafter, the Settling Parties continued to
engage in settlement discussions.
       E.      On July 23, 2018, each of the Defendants moved to dismiss the Complaint, filing
five separate such motions – one motion each for and on behalf of Roadrunner, DiBlasi,
Armbruster, and Rued, and one joint motion on behalf of HCI. After Defendants moved to
dismiss the Action, the Settling Parties conducted telephonic settlement discussions.            On
September 21, 2018, Lead Plaintiff, via duly appointed Lead Counsel, with contributions from
other participating class counsel, responded to and opposed the five Motions to Dismiss with one
omnibus opposition to the three separate Motions to Dismiss filed by Roadrunner, DiBlasi, and
Armbruster, and one omnibus opposition to the two separate Motions to Dismiss filed by HCI
and Rued.


                                                 2

         Case 2:17-cv-00144-PP Filed 04/01/19 Page 3 of 37 Document 81-1
          F.   After the Settling Parties' opening and opposition briefing on the motions to
dismiss and before Defendants’ reply briefing deadline, Judge Phillips conducted a second
mediation session on October 22, 2018. The session also concluded without a resolution of the
Action.
          G.   On November 19, 2018, after further direct communications between the parties
and involving Judge Phillips, Lead Plaintiff and Defendants reached an agreement in principle to
settle this Action and executed a "Confidential Settlement Term Sheet and Memorandum of
Understanding" pursuant to their agreement.
          H.   Lead Plaintiff believes that the claims asserted in the Action have merit.
However, Lead Plaintiff and Lead Counsel recognize and acknowledge the expense and length of
continued proceedings that could be necessary to prosecute the Action against the Defendants
through trial and appeal. Lead Plaintiff and Lead Counsel have also taken into account the
uncertain outcome and risk of any litigation, especially in complex litigation such as this Action,
as well as the difficulties and delays inherent in such litigation. Lead Plaintiff and Lead Counsel
are also mindful of the inherent problems of proof under and possible defenses to the securities
law violations asserted in the Action. Lead Plaintiff and Lead Counsel have also been mindful of
the risks involved in recovering on any damages or judgment in this Action. Lead Plaintiff and
Lead Counsel believe that the Settlement, as set forth below, confers substantial benefits upon
the Class. Lead Plaintiff and Lead Counsel believe that the Settlement and amicable resolution
of the action on the terms agreed upon is in the best interests of the Class, especially in light of
and after taking into account the financial condition and assets of Roadrunner.
          I.   Defendants have denied and continue to deny each and all the claims asserted by
Lead Plaintiff in the Action. Defendants have expressly denied and continue to deny all charges
of wrongdoing or liability against them arising out of any of the conduct, statements, acts, or
omissions alleged in the Complaint, or that could have been alleged in the Action. Defendants
believe they have meritorious defenses to all claims that were asserted or could have been
asserted based on the allegations of the Complaint. Moreover, Defendants believe the evidence


                                                 3

           Case 2:17-cv-00144-PP Filed 04/01/19 Page 4 of 37 Document 81-1
supports their positions and defenses. Defendants have also denied and continue to deny, inter
alia, the allegations that the Lead Plaintiff or the Class have suffered damage caused by them,
that they made any materially false statements or omissions when communicating with the
market, that the price of Roadrunner common stock was artificially inflated by reasons of alleged
misrepresentations, non-disclosures or otherwise, and that the Lead Plaintiff or the Class were
harmed by the conduct alleged in the Complaint. Nonetheless, Defendants have concluded that
further litigation would be protracted and expensive and that it is desirable that the Action be
fully and finally settled in the manner and upon the terms and conditions set forth below.
Defendants also have taken into account the uncertainty and risks inherent in any litigation,
especially in complex cases such as this Action, and Roadrunner’s financial condition and assets.
       NOW, THEREFORE, without any admission or concession by Lead Plaintiff that the
Action lacks merit, and without any admission or concession by Defendants of any liability or
wrongdoing, or lack of merit in their defenses,
       IT IS HEREBY STIPULATED AND AGREED by and among the Lead Plaintiff (for
itself and every Settlement Class Member as defined herein) and Defendants, by and through
their respective and duly authorized counsel or attorneys of record, subject to the approval of the
Court pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, as follows:
       1.      DEFINITIONS
       As used in the Stipulation the following terms have the meanings specified below:
       1.1.    "Action" means       the   above-captioned   action   titled   In    re   Roadrunner
Transportation Systems, Inc. Securities Litigation, Case No. 17-cv-144-PP (E.D. Wis.).
       1.2.    "Alternative Judgment" means a form of final judgment that may be entered by
the Court herein but in a form other than the form of Judgment provided for in this Settlement
Agreement and where none of the Settling Parties hereto elects to terminate this Settlement by
reason of such variance.
       1.3.    "Authorized Claimant" means any Class Member whose claim for recovery has
been allowed pursuant to the terms of the Settlement Agreement.


                                                  4

        Case 2:17-cv-00144-PP Filed 04/01/19 Page 5 of 37 Document 81-1
       1.4.    "Claimant" means any Class Member who files a Proof of Claim in such form
and manner, and within such time, as the Court shall prescribe.
       1.5.    "Claims Administrator" means the Heffler Claims Group.
       1.6.    "Class" or "Settlement Class" means all Persons who purchased or otherwise
acquired Roadrunner's publicly traded common stock on the open market between March 14,
2013 and January 30, 2018, inclusive. Excluded from the Class are Defendants, any entity in
which any Defendant has or had a controlling interest, Roadrunner’s and/or HCI’s current or
former employees, directors, parents, subsidiaries, divisions, affiliates, officers, managers,
general or limited partners, control persons or entities, the immediate family members of
defendants DiBlasi, Armbruster, or Rued, any trust of which DiBlasi, Armbruster, or Rued is
settlor or which is for the benefit of a member of their immediate family, and the legal
representatives, heirs, successors, or assigns of any such excluded person or entity.        Also
excluded from the Class are those Persons who timely and validly request exclusion from the
Class pursuant to the Notice of Pendency and Proposed Settlement of Class Action.
       1.7.    "Class Counsel" means Lead Counsel, Barrack, Rodos & Bacine and the law
firms Cross Law Firm, S.C. and Gadow Tyler, P.C.
       1.8.    "Class Member," "Member of the Class" or “Settlement Class Member"
means a Person who falls within the definition of the Class as set forth in ¶1.6 above, who is not
excluded by the definition.
       1.9.    "Class Period" means the period from March 14, 2013 to and through January
30, 2018, inclusive.
       1.10.   "Company" means Roadrunner Transportation Systems, Inc.
       1.11.   "Defendants" means Roadrunner, DiBlasi, Armbruster, Rued, and HCI.
       1.12.   "Derivative Actions" or "Derivative Cases" means the Federal Derivative
Action and the State Derivative Action.
       1.13.   "Effective Date" means the first date by which all the events and conditions
specified in ¶7.1 of the Settlement Agreement have been met and have occurred.


                                                5

        Case 2:17-cv-00144-PP Filed 04/01/19 Page 6 of 37 Document 81-1
       1.14.   "Entity Defendants" mean Roadrunner and HCI.
       1.15.   "Escrow Account" means the separate escrow account at Wells Fargo Bank,
N.A., into which the Settlement Fund defined in ¶1.42 below shall be deposited pursuant to ¶3.1
of this Stipulation and Settlement Agreement for the benefit of the Settlement Class.
       1.16.   "Escrow Agent" means Wells Fargo Bank, N.A.
       1.17.   "Federal Derivative Action" means the action captioned as In re Roadrunner
Transportation Systems, Inc. Stockholders Derivative Litigation, Case No. 17-cv-893-PP
(Eastern District of Wisconsin, Milwaukee Division);
       1.18.   "Federal Derivative Settlement" refers to the settlement of the Federal
Derivative Action.
       1.19.   "Fee and Expense Application" means the request for such amounts as the Court
may award to Class Counsel to compensate them for their fees and pay them for their expenses
in connection with the Action, which may include some or all of the following: (i) an award of
attorneys’ fees; (ii) payment of expenses incurred in connection with prosecuting the Action,
including, without limitation, expenses attributable to experts and/or consultants retained by
Lead Counsel; (iii) any award to Lead Plaintiff for reasonable costs and expenses pursuant to the
PSLRA; and (iv) interest on such attorneys’ fees and expenses at the same rate as earned by the
Settlement Fund beginning the later of thirty (30) days after entry of the Final Approval Order in
this Action or order granting final approval of the settlement of the Federal Derivative Action
until the date paid from the Settlement Fund.
       1.20.   "Final" with respect to the Judgment approving the Settlement Agreement, the
judgment approving the Federal Derivative Settlement ("Federal Derivative Judgment"), or
the judgment dismissing the State Derivative Action or approving a settlement of the State
Derivative Action (“State Derivative Judgment”) means when the last of the following shall
occur: (i) the expiration of three (3) business days after the time in which to appeal the
Judgment has passed without any appeal having been taken, (ii) the expiration of three (3)
business days after the time in which to appeal the Federal Derivative Judgment has passed


                                                6

        Case 2:17-cv-00144-PP Filed 04/01/19 Page 7 of 37 Document 81-1
without any appeal having been taken, (iii) the expiration of three (3) business days after the
time in which to appeal the State Derivative Judgment has passed without any appeal having
been taken; (iv) if an appeal of the Judgment is taken, three (3) business days after the date the
Judgment is finally affirmed on an appeal, the expiration of the time to file a petition for a writ
of certiorari or other form of review, or the denial of a writ of certiorari or other form of review,
and, if certiorari or other form of review is granted, the date of final affirmance following
review pursuant to that grant; (v) if an appeal of the Federal Derivative Judgment is taken, three
(3) business days after the date the Federal Derivative Judgment is finally affirmed on an
appeal, the expiration of the time to file a petition for a writ of certiorari or other form of
review, or the denial of a writ of certiorari or other form of review, and, if certiorari or other
form of review is granted, the date of final affirmance following review pursuant to that grant;
or (vi) if an appeal of the State Derivative Judgment is taken, three (3) business days after the
date the State Derivative Judgment is finally affirmed on an appeal, the expiration of the time to
file a petition for a writ of certiorari or other form of review, or the denial of a writ of certiorari
or other form of review, and, if certiorari or other form of review is granted, the date of final
affirmance following review pursuant to that grant. For purposes of this paragraph, an "appeal"
shall not include any appeal that concerns only the issue of attorneys' fees and reimbursement
of costs or the Plan of Allocation of the Settlement Fund.
        1.21.   "Fee and Expense Award" means the fees and expenses awarded by the Court
to Class Counsel after consideration of the Fee and Expense Application.
        1.22.   "Final Approval Order" means the order approving the Settlement substantially
in the form of Exhibit B hereto.
        1.23.   "HCI" means defendants HCI Equity Partners, L.L.C. and HCI Equity
Management, L.P.
        1.24.   "Judgment" means the judgment to be rendered by the Court, substantially in
the form attached hereto as Exhibit C.



                                                   7

         Case 2:17-cv-00144-PP Filed 04/01/19 Page 8 of 37 Document 81-1
         1.25.   "Lead Counsel" means Barrack, Rodos & Bacine, 600 West Broadway, Suite
900, San Diego, CA 92101 and 3300 Two Commerce Square, 2001 Market Street, Philadelphia,
PA 19103.
         1.26.   "Lead Plaintiff" means Public Employees' Retirement System of Mississippi.
         1.27.   "Net Settlement Fund" means the Settlement Fund less (i) Court-awarded
attorneys' fees and expenses; (ii) Notice and Administration Expenses; (iii) Taxes; and (iv) any
other Court-approved fees or expenses, including any award to Lead Plaintiff for reasonable
costs and expenses pursuant to the PSLRA.
         1.28.   "Notice" means the Notice of Pendency and Proposed Class Action Settlement
and Motion for Attorneys’ Fees and Expenses, substantially in the form annexed hereto as
Exhibit A-2, which is to be made available to Settlement Class Members pursuant to Court
order.
         1.29.   "Notice and Administration Expenses" means all costs, fees, and expenses
incurred in connection with providing notice to the Settlement Class and the administration of
the Settlement, including, but not limited to: (i) providing notice of the proposed Settlement by
mail, publication, and other means to Settlement Class Members; (ii) receiving and reviewing
claims; (iii) applying the Plan of Allocation; (iv) communicating with Persons regarding the
proposed Settlement and claims administration process; (v) distributing the proceeds of the
Settlement; and (vi) fees related to the Escrow Account and investment of the Settlement Fund;
provided, however, that Notice and Administration Expenses shall not include any of the Fee
and Expense Award.
         1.30.   "Person" or "Persons" means an individual, corporation, partnership, limited
partnership, association, joint stock company, estate, legal representative, trust, unincorporated
association, their spouses, heirs, predecessors, successors, representatives, or assignees.
         1.31.   "Plan of Allocation" means a plan or formula of allocation of the Net Settlement
Fund among Authorized Claimants. The Plan of Allocation is not part of the Settlement



                                                  8

          Case 2:17-cv-00144-PP Filed 04/01/19 Page 9 of 37 Document 81-1
Agreement and Defendants and the Released Parties shall have no responsibility therefore or
liability with respect thereto.
        1.32.   "Postcard Notice" means the notice of the proposed settlement, substantially in
the form annexed hereto as Exhibit A-1, which shall be mailed to Settlement Class Members
who can be identified with reasonable effort as set forth in the Preliminarily Approval Order.
        1.33.   "Preliminary Approval Order" means the proposed Court order preliminarily
approving the Settlement and providing for notice, substantially in the form annexed hereto as
Exhibit A.
        1.34.   "Proof of Claim" or "Claim Form" means the Proof of Claim and Release form
for submitting a claim, which, subject to Court approval, shall be substantially in the form
annexed hereto as Exhibit A-2.
        1.35.   "Qualified Settlement Fund" means a fund within the meaning of Treasury
Regulations § 1.468B-1.
        1.36.   "Released     Claims" means Released Plaintiffs’ Claims and Released
Defendants’ Claims.
        1.37.   "Released Plaintiffs’ Claims" means any and all claims demands, losses,
rights, and causes of action of any nature whatsoever, i n c l u d i n g b o t h known or
unknown, that have been or could have been asserted in the Action or could in the
future be asserted in any forum, whether foreign or domestic, whether arising under
federal, state, common, or foreign law, by Lead Plaintiff, any member of the class, or
their successors, assigns, executors, administrators, representatives , attorneys, and agents,
in their capacities as such, whether brought directly or indirectly against any of the
Released Defendant Parties, which (a) arise out of, are based upon, or relate to in any
way any of the allegations, acts, transactions, facts, events, matters, occurrences,
representations or omissions involved, set forth, alleged or referred to, in the Action, or
which could have been alleged in the Action, and (b) arise out of, are based upon, or
relate in any way t o the purchase, acquisition, holding, sale, or disposition of any


                                                9

        Case 2:17-cv-00144-PP Filed 04/01/19 Page 10 of 37 Document 81-1
Roadrunner securities during the Class Period. “Released Plaintiffs’ Claims" includes
“Unknown Claims” as defined below and does not include any claims to enforce this
Settlement.
        1.38.   "Released Defendants' Claims" means any and all claims, rights causes of
action or liabilities whatsoever, whether based on federal, state, local, statutory or common law,
or administrative law, or any other law, rule or regulation, whether known or unknown, that
have been or could have been asserted in the Action or any forum by the Defendants or any of
them, or the successors and assigns of any of them, against the Lead Plaintiff, Class Members
or their attorneys, arising out of, relating to, or in connection with the institution, prosecution,
assertion, settlement or resolution of the Litigation or the Released Claims. “Released
Defendants’ Claims” includes “Unknown Claims” as defined below and does not include any
claims to enforce this Settlement.
        1.39.   "Released Defendant Parties" means the Defendants, Roadrunner Transportation
Systems, Inc., Mark A. DiBlasi, Peter Armbruster, Scott D. Rued, HCI Equity Partners, L.L.C.,
and HCI Equity Management, L.P. and their respective immediate family members, current and
former parents, subsidiaries, affiliates, trustees, officers, directors, principals, employees, agents,
employers, controlling persons, partners, insurance carriers, reinsurers, auditors, accountants,
advisors, financial advisors, investment advisors, commercial bank lenders, investment bankers,
creditors, administrators, estates, legal representatives, heirs, attorneys, predecessors, successors
or assigns, divisions, joint ventures, general or limited partners or partnerships, limited liability
companies, and any trust of which DiBlasi, Armbruster, or Rued is the settlor or which is for the
benefit of a member of their immediate family; and, as to each of the foregoing, their respective
current and former legal representatives, heirs, successors or assigns.
        1.40.   "Released Parties" means the Released Defendant Parties and the Released
Plaintiff Parties, collectively.
        1.41.    "Released Plaintiff Parties" means each and every Lead Plaintiff, Settlement
Class Member, and Class Counsel, and their respective immediate family members, current and


                                                  10

        Case 2:17-cv-00144-PP Filed 04/01/19 Page 11 of 37 Document 81-1
former parents, subsidiaries, affiliates, trustees, officers, directors, principals, employees,
employers, controlling persons, agents, partners, insurers, reinsurers, auditors, accountants,
advisors, financial advisors, investment advisors, commercial bank lenders, investment bankers,
creditors, administrators, estates, legal representatives, heirs, attorneys, predecessors, successors
or assigns, divisions, joint ventures, general or limited partners or partnerships, limited liability
companies and any trust of which any Lead Plaintiff, Settlement Class Member or Class Counsel
is the settlor or which is for the benefit of a member of their immediate family; and, as to each of
the foregoing, their respective current and former legal representatives, heirs, successors or
assigns.
       1.42.    "Roadrunner" means Roadrunner Transportation Systems, Inc.
       1.43.    "Settlement Fund" or "Settlement Amount" means the principal amount of
Twenty Million Dollars ($20,000,000) in cash to be paid by wire transfer to the Escrow Agent
pursuant to ¶3.1 of this Stipulation, plus any accrued interest.
       1.44.    "Settling Parties" means, collectively, each of the Defendants, and the Lead
Plaintiff on behalf of itself and Class Members.
       1.45.    "State Derivative Action" means the action entitled Flanagan v. Rued, et al.,
Case No. 17-cv-004401 (Circuit Court of Milwaukee County, State of Wisconsin).
       1.46.    "Unknown Claims" means any and all Released Claims which any Lead Plaintiff
or Settlement Class Member or any other Released Plaintiff Party does not know or suspect to
exist in his, her or its favor at the time of the release of the Released Defendant Parties, and any
Released Defendants’ Claims that any Defendant or any other Released Defendant Party does
not know or suspect to exist in his, her or its favor at the time of the release of the Released
Plaintiff Parties, which if known by him, her, or it, might have affected his, her, or its decision(s)
with respect to the Settlement. With respect to any and all Released Claims, the Settling Parties
stipulate and agree that, upon the Effective Date, Lead Plaintiff and Defendants shall expressly,
and each of the other Settlement Class Members, and each of the Released Defendant Parties
shall be deemed to have, and by operation of the Judgment or Alternative Judgment shall have,


                                                   11

           Case 2:17-cv-00144-PP Filed 04/01/19 Page 12 of 37 Document 81-1
expressly waived and relinquished any and all provisions, rights and benefits conferred by Cal.
Civ. Code § 1542, or any law of any state or territory of the United States, or principle of
common law, which is similar, comparable, or equivalent to Cal. Civ. Code § 1542, which
provides:
                    A general release does not extend to claims that the creditor or
                    releasing party does not know or suspect to exist in his or her
                    favor at the time of executing the release and that, if known by
                    him or her, would have materially affected his or her
                    settlement with the debtor or released party.


       Lead Plaintiff and the Defendants acknowledge, and other Settlement Class Members by
operation of law shall be deemed to have acknowledged, that the inclusion of "Unknown
Claims" in the definition of Released Plaintiffs’ Claims and Released Defendants' Claims was
separately bargained for and was a key element of the Settlement.


       2.      SCOPE AND EFFECT OF SETTLEMENT


       2.1.    The obligations incurred pursuant to this Settlement Agreement are subject to
approval by the Court.
       2.2.    For purposes of this Settlement only, Lead Plaintiff and the Defendants agree to:
(i) certification of the Action as a class action, pursuant to Fed. R. Civ. P. 23(a) and 23(b)(3), on
behalf of the Settlement Class as defined in ¶1.6; (ii) the appointment of Lead Plaintiff as Class
Representatives for the Settlement Class; and (iii) the appointment of Lead Counsel Barrack,
Rodos & Bacine as Lead Counsel and, together with the laws firms Cross Law Firm, S.C. and
Gadow Tyler, P.C., as Class Counsel for the Settlement Class.
       2.3.    By operation of the Judgment or Alternative Judgment, as of the Effective Date,
Lead Plaintiff and each and every other Settlement Class Member, on behalf of themselves, their
immediate family members and each of their respective heirs, agents, representatives, attorneys,
parents, subsidiaries, affiliates, executors, trustees, administrators, predecessors, successors,


                                                 12

        Case 2:17-cv-00144-PP Filed 04/01/19 Page 13 of 37 Document 81-1
assigns, any trust of which any Lead Plaintiff or Settlement Class Member is the settlor or is for
the benefit of a member of their immediate family, and any entity acting on behalf of a Lead
Plaintiff or Settlement Class Member, in their capacity as a Lead Plaintiff or Settlement Class
Member, shall: (i) be deemed to have fully, finally and forever waived, released, discharged and
dismissed each and every one of the Released Plaintiffs’ Claims, as against each and every one
of the Released Defendant Parties; (ii) be barred and enjoined from commencing, instituting,
prosecuting or maintaining any of the Released Plaintiffs’ Claims against any of the Released
Defendant Parties; and (iii) be deemed to have covenanted not to sue any Released Defendant
Party on the basis of any Released Plaintiffs’ Claims or, unless compelled by operation of law, to
assist any person in commencing or maintaining any suit relating to any Released Plaintiffs’
Claim against any Released Defendant Party. The foregoing release is effective regardless of
whether such Lead Plaintiff or Settlement Class Member has: (i) executed and delivered a Proof
of Claim; (ii) received the Notice; (iii) participated in the Settlement Fund; (iv) filed an objection
to the Settlement, the proposed Plan of Allocation, or any application by Plaintiffs’ Counsel for
attorneys’ fees and expenses; or (v) had their claims approved or allowed. Nothing contained
herein shall, however, bar any action or claim to enforce the terms of this Settlement Agreement
or the Judgment or Alternative Judgment.
       2.4.    By operation of the Judgment or Alternative Judgment, as of the Effective Date,
the Defendants, on behalf of themselves and each of their respective immediate family members,
heirs, and present or former agents, representatives, attorneys, parents, subsidiaries, divisions,
affiliates, directors, officers, general or limited partners, executors, trustees, administrators,
predecessors, successors and assigns shall: (i) be deemed to have fully, finally and forever
waived, released, discharged and dismissed each and every one of the Released Defendants’
Claims, as against each and every one of the Released Plaintiff Parties; (ii) be barred and
enjoined from commencing, instituting, prosecuting or maintaining any of the Released
Defendants’ Claims against any of the Released Plaintiff Parties; and (iii) be deemed to have
covenanted not to sue any Released Plaintiff Party on the basis of any Released Defendants’


                                                 13

        Case 2:17-cv-00144-PP Filed 04/01/19 Page 14 of 37 Document 81-1
Claim or, unless compelled by operation of law, to assist any person in commencing or
maintaining any suit relating to any Released Defendants’ Claim against any Released Plaintiff
Party. Nothing contained herein shall, however, bar any action or claim to enforce the terms of
this Settlement Agreement or the Judgment or Alternative Judgment.


       3.      THE SETTLEMENT CONSIDERATION AND USE OF SETTLEMENT
               FUNDS

       3.1.    In consideration of the Settlement and the release of the Released Plaintiff Parties'
claims against the Released Defendant Parties, Defendants shall pay or cause the insurance
carriers to pay a total of $20,000,000 (the “Settlement Amount"), as further described in ¶¶ 3.2
and 3.3 below, in settlement of the claims in the Action.
       3.2.    Roadrunner shall cause its insurance carriers to pay and they shall pay $50,000 of
the Settlement Amount into an escrow account maintained by the Escrow Agent, as defined
below, within ten business (10) days of preliminary approval of the Settlement by the Court in
this Action, which funds shall be used to cover Notice and Administration Expenses.
       3.3.    Roadrunner shall also cause its insurance carriers to pay and they shall pay
$17,850,000 and the Entity Defendants shall pay or cause to be paid $2,100,000 (the balance of
the Settlement Amount – which balance calculates to $19,950,000) into an escrow account
maintained by the Escrow Agent within thirty (30) days of the later of: (i) the Court’s entry of
the Final Approval Order in this action, or (ii) the Court’s entry of the Final Approval Order in
the Federal Derivative Action. If the agreed upon sum is not timely transferred to the Escrow
Agent as set forth herein, Lead Plaintiff will have the option to terminate the Settlement or to
move to enforce the Settlement.
       3.4.    Within five (5) business days of the execution of the Settlement Agreement, Lead
Counsel shall provide to Roadrunner's counsel wire transfer instructions for the transfer of the
Settlement Amount to an escrow account maintained by the Escrow Agent and controlled by
Lead Counsel, a form W-9, and other appropriate payee information. The Settlement Fund will


                                                14

        Case 2:17-cv-00144-PP Filed 04/01/19 Page 15 of 37 Document 81-1
be governed by an escrow agreement that is mutually acceptable to Lead Plaintiff and
Defendants.
       3.5.    Except as set forth in ¶8.10, the Settlement Amount represents the entirety of the
Defendants' and their insurance carriers' financial obligations under this Stipulation and in
connection with this Settlement, meaning that it includes all attorneys’ fees and expenses, Notice
and Administration Expenses, Taxes, and costs of any kind whatsoever associated with the
Settlement. The full payment of the entire Settlement Amount into the Escrow Account in
accordance with this paragraph fully discharges Defendants’ and their insurance carriers’
financial obligations under this Settlement Agreement and in connection with the Settlement,
meaning that none of the Defendants or their insurance carriers shall have any other obligation to
make any payment into the Escrow Account or to any Settlement Class Member, or any other
Person, under this Settlement Agreement or as part of the Settlement once the payment described
in this paragraph has been made.
       3.6.    The Escrow Agent shall invest the Settlement Fund deposited pursuant to ¶3.1
hereof in short-term instruments backed by the full faith and credit of the United States
Government or fully insured by the United States Government or an agency thereof (or a mutual
fund invested solely in such instruments) and shall reinvest the proceeds of these instruments as
they mature in similar instruments at their then-current market rates. The Settlement Fund shall
bear all risks related to investment of the Settlement Fund.
       3.7.    Except for the payment of Notice and Administration Expenses and Taxes, no
funds may be distributed out of the Settlement Fund until the Effective Date of the Settlement.
       3.8.    The Escrow Agent shall not disburse the Settlement Fund except as provided in
the Settlement Agreement, by an order of the Court, or with the written agreement of counsel for
both the Lead Plaintiff and the Defendants.
       3.9.    Subject to further order and/or direction as may be made by the Court, the Escrow
Agent is authorized to execute such transactions on behalf of the Class Members as are
consistent with the terms of the Settlement Agreement.


                                                15

        Case 2:17-cv-00144-PP Filed 04/01/19 Page 16 of 37 Document 81-1
       3.10.   All funds held by the Escrow Agent shall be deemed and considered to be in
custodia legis and shall remain subject to the jurisdiction of the Court until such time as the
funds are distributed pursuant to the Settlement Agreement and/or further order(s) of the Court.
       3.11.   In no event shall Lead Plaintiff, Defendants, or the Released Defendant Parties
have any responsibility for or liability with respect to the Escrow Agent or its actions.
       3.12.   (a)     The Settling Parties and their counsel agree that the Settlement Fund is
intended to be a "qualified settlement fund" within the meaning of Treas. Reg. §1.468B-1. In
addition, the Settling Parties hereby agree to the "relation-back election" (as defined in Treas.
Reg. § 1.468B-l) to the earliest permitted date. Such elections shall be made in compliance with
the procedures and requirements contained in such regulations.
       (b)     For the purpose of §468B of the Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder, the "administrator" shall be the Claims Administrator.
The Escrow Agent shall timely and properly file all tax returns necessary with respect to the
Settlement Fund. Such returns (as well as the election described in ¶3.12(a) hereof) shall be
consistent with this ¶3.12 and in all events shall reflect that all Taxes (including any estimated
Taxes, interest or penalties) on the income earned by the Settlement Fund shall be paid out of the
Settlement Fund as provided in ¶3.12(c) hereof.
       (c)     All (a) Taxes (including any estimated Taxes, interest or penalties) on income
earned by the Settlement Fund, including any Taxes or tax detriments that may be imposed upon
the Defendants or the Released Defendant Parties on any income earned by the Settlement Fund
for any period during which the Settlement Fund does not qualify as a "qualified settlement
fund" for federal or state income tax purposes, and (b) expenses and costs incurred in connection
with the operation and implementation of this ¶3.12 (including, without limitation, expenses of
tax attorneys and/or accountants and mailing and distribution costs and expenses relating to
filing (or failing to file) the returns described in this ¶3.12) ("Tax Expenses"), shall be paid out
of the Settlement Fund; in no event shall the Defendants or the Released Parties have any
responsibility for or liability for Taxes or the Tax Expenses.         The Settlement Fund shall


                                                 16

        Case 2:17-cv-00144-PP Filed 04/01/19 Page 17 of 37 Document 81-1
indemnify and hold each of the Defendants and the Released Parties harmless for Taxes and Tax
Expenses (including, without limitation, Taxes payable by reason of any such indemnification).
Further, Taxes and Tax Expenses shall be treated as, and considered to be, a cost of
administration of the Settlement Fund and shall be timely paid by the Escrow Agent out of the
Settlement Fund without prior order from the Court and the Escrow Agent shall be obligated
(notwithstanding anything herein to the contrary) to withhold from distribution to Authorized
Claimants any funds necessary to pay such amounts including the establishment of adequate
reserves for any Taxes and Tax Expenses (as well as any amounts that may be required to be
withheld under Treas. Reg. §1.468B-2(1)(2)); neither the Defendants nor the Released Parties are
responsible therefore nor shall they have any liability with respect thereto. The parties hereto
agree to cooperate with the Escrow Agent, each other, and their tax attorneys and accountants to
the extent reasonably necessary to carry out the provisions of this ¶3.12(a)-(c).
       3.13.   The Company agrees that it shall take actions to reform and improve its corporate
governance, disclosure control procedures, procedures for financial reporting, procedures for
compliance with Generally Accepted Accounting Principles (“GAAP”), and legal and regulatory
compliance procedures, which shall include:
       a)      The appointment of a Chief Compliance Officer, who shall be responsible for,
among other things, overseeing development, implementation and maintenance of a
comprehensive legal compliance and ethics program;
       b)      The appointment of a Chief Audit Executive who shall make quarterly written
reports to the Audit Committee and annual written reports to the full board regarding the state of
the Company’s internal controls over financial reporting, disclosure controls procedures, and
compliance policies, programs, and performance;
       c)      The formation of an Ethics Committee which shall be chaired by the Chief
Compliance Officer and include the Senior Vice-President of Human Resources, the Chief Audit
Executive (or such other officers who perform such functions), and the Chief Financial Officer,



                                                 17

        Case 2:17-cv-00144-PP Filed 04/01/19 Page 18 of 37 Document 81-1
and which shall be responsible for, among other things, internal investigations into possible
violations of the Company’s policies or applicable laws;
       d)      The designation of one of the independent directors as the “Lead Director” if the
positions of Chief Executive Officer and Chairman of the Board are held by the same individual;
       e)      Ensuring that the members of the Audit Committee of the Board are independent
(as defined by applicable laws, rules and regulations),
       f)      The development, implementation, and maintenance of policies to maintain
director independence on the Board;
       g)      Directing the Nominating Committee of the Board to consider corporate
governance expertise when reviewing qualified candidates for new and/or open positions;
       h)      Considering rotating the Company’s independent accounting firm.
       i)      The Company’s obligation to maintain the governance changes described in
paragraph 3.13(a)-(g) above shall terminate as of the earliest to occur of the (1) seventh
anniversary of Court approval of this Settlement; (2) with respect to paragraph 3.13(d)-(e) only,
the first date upon which the Company either (i) becomes a “controlled company” as defined in
Section 303A of the New York Stock Exchange Listed Company Manual, or (ii) ceases to have a
class of equity securities listed on a national securities exchange; (3) or the first date on which
the Company ceases to have a class equity securities registered under Section 12 of the Securities
Exchange Act of 1934.
       j)      Should Roadrunner be disabled by reason of any bankruptcy filing from
accomplishing all such corporate therapeutics as defined in 3.13(a)-(i) above, this Settlement
shall nonetheless survive as to all other terms and any such bankruptcy shall not terminate the
settlement or require the refund of the Settlement Fund. The Defendants other than Roadrunner
shall have no obligations related to the corporate therapeutics described in ¶3.13(a)-(i) above.
       3.14.   Defendants shall provide confirmatory discovery for Lead Plaintiff to conduct due
diligence as defined by the "Supplemental Agreement" between the Settling Parties discussed in
¶ 7.4 below.


                                                18

        Case 2:17-cv-00144-PP Filed 04/01/19 Page 19 of 37 Document 81-1
       3.15.   In the event (i) the settlement of the Federal Derivative Action does not become
effective; or (ii) the State Derivative Action is not resolved through entry of judgment (a)
dismissing the case or (b) approving a settlement of the case, Defendants shall have the right, in
their absolute and sole discretion, to terminate this Settlement. Defendants have also stipulated
and agreed with the plaintiffs in the Federal Derivate Action that the settlement of that action
shall be terminated if the Settlement of this Action does not become effective.
       3.16.   Notwithstanding that the Effective Date of this Settlement has not yet occurred,
Lead Counsel may pay from the Settlement Fund, without further approval from Defendants or
further order of the Court, Notice and Administration Costs actually incurred and paid or
payable, and required Taxes.

       4.      PRELIMINARY APPROVAL ORDER, NOTICE AND SETTLEMENT
               HEARING

       4.1.    Promptly after execution of the Settlement Agreement, the Settling Parties shall
submit the Settlement Agreement, together with its Exhibits, to the Court and shall apply for
entry of the Preliminary Approval Order, substantially in the form of Exhibit A hereto,
requesting, inter alia, the preliminary approval of the Settlement set forth in the Settlement
Agreement, the certification of the Class for settlement purposes, and approval for mailing the
Postcard Notice, substantially in the form of Exhibit A-1 hereto, the provision of the Notice of
Pendency and Proposed Settlement of Class Action, substantially in the form of Exhibit A-2
hereto and publication of a summary notice substantially in the form of Exhibit A-4 hereto. The
Notice shall include the general terms of the Settlement set forth in the Settlement Agreement,
the proposed Plan of Allocation, the general terms of the Fee and Expense Application and the
date of the Settlement Hearing regarding the request for entry of the Final Approval Order and
Judgment.




                                                19

        Case 2:17-cv-00144-PP Filed 04/01/19 Page 20 of 37 Document 81-1
       5.      ADMINISTRATION AND CALCULATION OF CLAIMS, FINAL
               AWARDS AND SUPERVISION AND DISTRIBUTION OF SETTLEMENT
               FUND

       5.1.    The Claims Administrator shall administer and calculate the claims submitted by
Class Members.
       5.2.    The Settlement Fund shall be applied as follows:
       (a)     to pay Class Counsel's attorneys' fees and expenses with interest thereon (the "Fee
and Expense Award"), if and to the extent allowed by the Court;
       (b)     to pay all Notice and Administrative Expenses;
       (c)     to pay the Taxes and Tax Expenses; and
       (d)     to distribute the balance of the Net Settlement Fund to Authorized Claimants as
allowed by the Stipulation, the Plan of Allocation, or the Court.
       5.3.    In accordance with the terms of the Settlement Agreement, the Plan of Allocation,
or such further approval and further order(s) of the Court as may be necessary or as
circumstances may require, the Net Settlement Fund shall be distributed to Authorized
Claimants, subject to and in accordance with the following:
       (a)     Within thirty (30) days after the Settlement Hearing or such other time as may be
set by the Court, each Person claiming to be an Authorized Claimant shall be required to submit
to the Claims Administrator a completed Proof of Claim and Release, substantially in the form of
Exhibit A-3 hereto, signed under penalty of perjury and supported by such documents as are
specified in the Proof of Claim and Release and as are reasonably available to the Authorized
Claimant.
       (b)     All Class Members who fail to timely submit a Proof of Claim and Release within
such period, or such other period as may be ordered by the Court, or otherwise allowed, shall be
forever barred from receiving any payments pursuant to the Stipulation, but will in all other
respects be subject to and bound by the provisions of the Stipulation, the releases contained
herein, and the Judgment.



                                                20

        Case 2:17-cv-00144-PP Filed 04/01/19 Page 21 of 37 Document 81-1
       (c)     The Net Settlement Fund shall be distributed to the Authorized Claimants
substantially in accordance with a Plan of Allocation to be described in the Notice and approved
by the Court. If there is any balance remaining in the Net Settlement Fund on or after six (6)
months from the date of the initial distribution of the Net Settlement Fund (whether by reason of
tax refunds, uncashed checks or otherwise), Lead Counsel shall, if feasible and economical,
reallocate such balance among Authorized Claimants who have cashed their initial distribution
and who would receive at least $10.00 from such re-distribution(s). Thereafter, any balance
remaining in the Net Settlement Fund shall be donated to an appropriate 501(c)(3) non-profit
organization agreed upon by Lead Plaintiff and approved by the Court.
       5.4.    This is not a claims-made settlement. Upon the Effective Date of the Settlement,
no portion of the Settlement Fund will be returned to the Defendants or their insurance carriers.
Defendants and the Released Parties shall have no responsibility for, interest in, or liability for
the distribution of the Net Settlement Fund, the Plan of Allocation, the determination,
administration, or calculation of claims, the payment or withholding of Taxes or Tax Expenses,
or any losses incurred in connection therewith.
       5.5     No Person shall have any claim against Lead Plaintiff, Lead Counsel, the Claims
Administrator, or other entity designated by Lead Counsel arising from distributions made
substantially in accordance with the Settlement Agreement and the Settlement contained herein,
the Plan of Allocation, or further order(s) of the Court.
       5.6     It is understood and agreed by the Settling Parties that any proposed Plan of
Allocation of the Net Settlement Fund including, but not limited to, any adjustments to an
Authorized Claimant's claim set forth therein, is not a part of the Settlement Agreement and is to
be considered by the Court separately from the Court's consideration of the fairness,
reasonableness and adequacy of the Settlement set forth in the Settlement Agreement, and any
order or proceeding relating to the Plan of Allocation shall not operate to terminate or cancel the
Settlement Agreement or affect the finality of the Court's Judgment approving the Settlement



                                                  21

        Case 2:17-cv-00144-PP Filed 04/01/19 Page 22 of 37 Document 81-1
Agreement and the Settlement set forth therein, or any other orders entered pursuant to the
Settlement Agreement.


       6.      Lead Counsel's Attorneys' Fees and Reimbursement of Expenses


       6.1     Lead Counsel may submit a Fee and Expense Application to the Court for
distributions from the Settlement Fund for an award of Class Counsel’s attorneys' fees and
reimbursement of expenses, including the fees of any experts or consultants retained by Lead
Counsel, incurred in connection with prosecuting the Action. Lead Counsel reserves the right to
make additional applications for fees and expenses incurred.
       6.2     Class Counsel's attorney’s fees and expenses, as awarded by the Court, shall be
paid from the Settlement Fund within thirty (30) days of the Effective Date .
       6.3     The procedure for and the allowance or disallowance by the Court of any
applications by Lead Counsel for attorneys' fees and expenses, including the fees of experts and
consultants, to be paid out of the Settlement Fund, are not part of the settlement set forth in the
Settlement Agreement and are to be considered by the Court separately from the Court's
consideration of the fairness, reasonableness and adequacy of the settlement set forth in the
Settlement Agreement. Any order or proceedings relating to the Fee and Expense Application,
or any appeal from any order relating thereto or reversal or modification thereof, shall not
operate to terminate or cancel the Settlement Agreement, or affect or delay the finality of the
Judgment approving the Settlement Agreement and the settlement of the Action set forth therein.
       6.4     Defendants and the Released Parties shall have no responsibility for or liability
with regard to the Fee and Expense Award.

       7.      Conditions of Settlement, Effect of Disapproval, Cancellation or Termination
       7.1     The Effective Date of the Settlement Agreement shall be the first day after all the
following events occur:




                                                22

        Case 2:17-cv-00144-PP Filed 04/01/19 Page 23 of 37 Document 81-1
          (a)   The insurance carriers and Entity Defendants have timely made their payments to
the Settlement Fund as required by ¶¶ 3.1, 3.2, and 3.3 hereof;
          (b)   Defendants have not exercised their option to terminate the Settlement Agreement
pursuant to ¶ 7.7 hereof;
          (c)   the Court has entered the Preliminary Approval Order, as required by ¶ 4.1
hereof;
          (d)   the Court has entered the Final Approval Order and Judgment substantially in the
form of Exhibit B hereto, or an Alternate Judgment acceptable to all the Settling Parties, and
such Judgment (or Alternate Judgment) has become Final, as defined in ¶ 1.20 hereof; and
          (e)   the Federal Derivative Judgment and State Derivative Judgment have become
Final, as defined in ¶ 1.20.
          7.2   Upon the Effective Date, any and all remaining interest or right of Defendants in
or to the Settlement Fund shall be absolutely and forever extinguished.
          7.3   Defendants' counsel or Lead Counsel shall have the right to terminate the
Settlement and this Settlement Agreement by providing written notice of their election to do so
to all other parties hereto within thirty (30) days of: (a) the Court declining to enter the
Preliminary Approval Order in any material respect; (b) the Court declining to approve this
Settlement Agreement or any part of it (other than the grant or award of attorneys' fees and
reimbursement of costs); (c) the Court declining to enter the Judgment in any respect; (d) the
date upon which the Judgment, or Alternative Judgment (other than the award of attorneys' fees
and reimbursement of costs) is modified or reversed in any respect by the Court of Appeals or
the Supreme Court; or (e) the court’s disapproval of the Federal Derivative Settlement.
Defendants shall also have the right to terminate this Settlement at any time if the stay in the
State Derivative Action is lifted or the State Derivative Action is not dismissed with prejudice
following entry of the final approval order and judgment in the Federal Derivative Action. If
defendants in the Federal Derivative Action elect to terminate the Federal Derivative Settlement
because the State Derivative Action is not dismissed with prejudice following entry of the


                                                23

          Case 2:17-cv-00144-PP Filed 04/01/19 Page 24 of 37 Document 81-1
District Court Approval Order in the Federal Derivative Action, Defendants shall also terminate
this Settlement. Lead Counsel shall have the right to terminate this Settlement if the payments
required under ¶3.1 hereof are not timely made.
       7.4     If prior to the Settlement Hearing, the aggregate number of shares of Roadrunner
common stock purchased by Persons who would otherwise be Members of the Class, but who
request exclusion from the Class, exceeds the sum specified in a separate "Supplemental
Agreement" between the Settling Parties, Roadrunner and HCI shall have, in their sole and
absolute discretion, the option to terminate this Settlement Agreement in accordance with the
procedures set forth in the Supplemental Agreement. Unless otherwise directed by the Court, the
Supplemental Agreement will not be filed with the Court unless and until a dispute among the
Settling Parties concerning its interpretation or application arises.
       7.5     Unless otherwise ordered by the Court, in the event the Settlement Agreement is
terminated, then within ten (10) calendar days after the occurrence of such event, the Settlement
Fund (including accrued interest), less any Notice and Administration Expenses, and less any
Taxes or Tax Expenses paid or payable, shall be refunded by the Escrow Agent to the entities
that made the payments pursuant to written instructions from Roadrunner or its successor-in-
interest. At the request of counsel for Roadrunner, the Escrow Agent or its designee shall apply
for any tax refund owed on the Settlement Fund and pay the proceeds, after deduction of any fees
or expenses incurred in connection with such application(s) for refund, to the entities that made
the payments pursuant to written direction from Roadrunner or its successor-in-interest.
       7.6     In the event the Settlement Agreement is not approved by the Court or the
settlement set forth in the Settlement Agreement is terminated, the Settling Parties shall be
restored to their respective positions in the Action as of November 19, 2018. In such event, and
except as provided in ¶¶ 7.5 and 7.7 hereof, the terms and provisions of the Settlement
Agreement shall have no further force and effect with respect to the Settling Parties and shall not
be used in this Action or in any other proceeding for any purpose, and any judgment or order
entered by the Court in accordance with the terms of the Settlement Agreement shall be treated


                                                  24

        Case 2:17-cv-00144-PP Filed 04/01/19 Page 25 of 37 Document 81-1
as vacated, nunc pro tunc. No order of the Court or modification or reversal on appeal of any
order of the Court concerning the Plan of Allocation or the amount of any attorneys' fees, costs,
expenses and interest awarded by the Court to Class Counsel shall constitute grounds for
cancellation or termination of the Settlement Agreement.
       7.7     If the Effective Date does not occur, or if the Settlement Agreement is terminated
pursuant to its terms, neither the Lead Plaintiff nor Lead Counsel shall have any obligation to
repay the Notice and Administration Expenses actually and properly disbursed from the
Settlement Fund, or any amount paid from the Settlement Fund for Taxes or Tax Expenses. In
addition, any Notice and Administration Expenses, Taxes or Tax Expenses already incurred or
accrued and properly chargeable to the Settlement Fund at the time of such termination or
cancellation, but which have not been paid, shall be paid by the Escrow Agent in accordance
with the terms of the Settlement Agreement prior to the balance being refunded.
       7.8     Roadrunner’s rights offering will have no impact on the claims or rights of any
members of the Class arising from this Settlement.


       8.      MISCELLANEOUS PROVISIONS


       8.1     Roadrunner acknowledges that none of the proceeds from the Derivative
Settlement that are being funded by Roadrunner's insurance carriers and are being used to fund
the Settlement Amount, are being paid out of the corporate treasury of Roadrunner. Defendants
further acknowledge that they do not intend to file for bankruptcy and that they do not make any
claim, nor do they assert any claim as to the moneys that the insurance carriers are using to fund
the cash portion consideration of this Settlement. Defendants Roadrunner, DiBlasi, Armbruster,
and Rued further acknowledge that the $17.9 million of the Settlement Amount paid by their
insurance carriers is not an asset of theirs, individually or collectively. The same Defendants and
their duly authorized counsel, confirm that they have secured the commitment of their insurance




                                                25

        Case 2:17-cv-00144-PP Filed 04/01/19 Page 26 of 37 Document 81-1
carriers to timely fund $17.9 million of the Settlement Amount and that said insurance carriers
have so stipulated and agreed.
       8.2     Without prejudice to the foregoing, if a case is commenced in respect to
Roadrunner under Title 11 of the United States Code (Bankruptcy), or a trustee, receiver or
conservator is appointed under any similar law, and in the event of the entry of a final order of a
court of competent jurisdiction determining the transfer of the Settlement Fund, or any portion
thereof, by or on behalf of Roadrunner to be a preference, voidable transfer, fraudulent transfer
or similar transaction, and any portion thereof is required to be returned, and such amount is not
promptly deposited to the Settlement Fund by others, then, at the election of Lead Counsel, the
Settling Parties shall jointly move the Court to vacate and set aside the releases given and
Judgment entered in favor of Roadrunner pursuant to this Settlement, which releases and
Judgment shall be null and void, and the parties shall be restored to their respective positions in
the litigation immediately prior to the execution of this Stipulation and any cash amounts in the
Settlement Fund shall be returned as provided in ¶7.4 above.
       8.3     Roadrunner warrants that, as to the payments made on behalf of Defendants, at
the time of such payment that Roadrunner caused to be made pursuant to ¶3.1 above, Roadrunner
was not insolvent nor did or will the payment required to be made on behalf of him or it render
Roadrunner insolvent within the meaning of and/or for the purposes of the United States
Bankruptcy Code, including §§ 101 and 547 thereof. This warranty is made by Roadrunner and
not by Roadrunner's Counsel.
       8.4     The Settling Parties (a) acknowledge that it is their intent to consummate this
Settlement and (b) agree to cooperate to the extent reasonably necessary to effectuate and
implement all terms and conditions of the Settlement Agreement and to exercise their
commercially reasonable efforts to accomplish the foregoing terms and conditions of the
Settlement Agreement.
       8.5     The Settling Parties intend this settlement to be a final and complete resolution of
all disputes between them with respect to the Action. The Settlement compromises claims which


                                                26

        Case 2:17-cv-00144-PP Filed 04/01/19 Page 27 of 37 Document 81-1
are contested and shall not be deemed an admission by any Settling Party as to the merits of any
claim or defense. The Final Judgment will contain a statement that during the course of the
Action, the parties and their respective counsel at all times complied with the requirements of
Rule 11 of the Federal Rules of Civil Procedure. While retaining their right to deny liability, the
Defendants agree that the amount paid to the Settlement Fund and the other terms of the
Settlement were negotiated in good faith by the Settling Parties, and reflect a settlement that was
reached voluntarily after consultation with competent legal counsel. The Settling Parties reserve
their right to rebut, in a manner that such party determines to be appropriate, any contention
made in any public forum that the Action was brought or defended in bad faith or without a
reasonable basis.
       8.6     Neither the Settlement Agreement, the Settlement reflected therein, in whole or in
part, or any act performed or document executed pursuant to or in furtherance of the Settlement
Agreement or the Settlement: (a) is or may be deemed to be or may be used as an admission of,
or evidence of, the validity of any Released Claim, or of any wrongdoing or liability of the
Defendants or the Released Parties; or (b) is or may be deemed to be or may be used as an
admission of, or evidence of, any fault or omission of any of the Defendants or the Released
Parties in any civil, criminal or administrative proceeding in any court, administrative agency or
other tribunal. Defendants or the Released Parties may file the Settlement Agreement and/or the
Judgment in any action that may be brought against them in order to support a defense or
counterclaim based on principles of res judicata, collateral estoppel, release, good faith
settlement, judgment bar or reduction or any other theory of claim preclusion or issue preclusion
or similar defense or counterclaim.
       8.7     All agreements made and orders entered during the course of the Action relating
to the confidentiality of information shall survive this Settlement Agreement.
       8.8     All the Exhibits to the Settlement Agreement are material and integral parts
hereof and are fully incorporated herein by this reference.



                                                27

        Case 2:17-cv-00144-PP Filed 04/01/19 Page 28 of 37 Document 81-1
       8.9     The Settlement Agreement may be amended or modified only by a written
instrument signed by or on behalf of all Settling Parties or their respective successors-in-interest.
       8.10    The Settlement Agreement and the Exhibits attached hereto and the Supplemental
Agreement constitute the entire agreement among the parties hereto and no representations,
warranties or inducements have been made to any party concerning the Settlement Agreement or
its Exhibits other than the representations, warranties, and covenants contained and
memorialized in such documents. Except as otherwise provided herein, each party shall bear its
own costs, except that Roadrunner shall bear the costs for DiBlasi, Armbruster, and Rued.
       8.11    As set forth in the Class Action Fairness Act of 2005 (“CAFA”), Roadrunner shall
timely serve a CAFA notice within ten (10) calendar days of the filing of this Stipulation with
the Court. Roadrunner shall be responsible for all costs and expenses related thereto.
       8.12    All time periods set forth herein shall be computed in calendar days unless
otherwise expressly provided. In computing any period of time prescribed or allowed by the
terms of this Stipulation or by order of Court, the day of the act, event, or default from which the
designated period of time begins to run shall not be included. The last day of the period so
computed shall be included, unless it is a Saturday, a Sunday, or a legal holiday, in which case
the period shall run until the end of the next day that is not one of the aforementioned days. As
used in the preceding sentence, “legal holiday” includes New Year’s Day, Martin Luther King,
Jr. Day, Presidents’ Day, Memorial Day, Independence Day, Labor Day, Columbus Day,
Veterans’ Day, Thanksgiving Day, Christmas Day, and any other day appointed as a federal
holiday.
       8.13    This Stipulation shall be binding upon and inure to the benefit of the successors
and assigns of the Parties, including any and all Releasees and any corporation, partnership, or
other entity into or with which any Party hereto may merge, consolidate, or reorganize.
       8.14    Lead Counsel, on behalf of the Settlement Class Members, warrants and
represents that it is expressly authorized by Lead Plaintiff to take all appropriate action required
or permitted to be taken by the Settlement Class Members pursuant to the Settlement Agreement


                                                 28

        Case 2:17-cv-00144-PP Filed 04/01/19 Page 29 of 37 Document 81-1
to effectuate its terms and are also expressly authorized by Lead Plaintiff to enter into any
modifications or amendments to the Settlement Agreement on behalf of the Settlement Class
Members that it deems appropriate.
       8.15    Each counsel and Person executing the Settlement Agreement or any of its
Exhibits on behalf of any party hereto hereby warrants that such counsel or Person has the full
authority to do so.
       8.16    The Settlement Agreement may be executed in one or more counterparts. All
executed counterparts and each of them shall be deemed to be one and the same instrument.
       8.17    The Court shall retain jurisdiction with respect to implementation and
enforcement of the terms of the Settlement Agreement, and all parties hereto submit to the
jurisdiction of the Court for purposes of implementing and enforcing the settlement embodied in
the Settlement Agreement.
       8.18    This Stipulation shall not be construed more strictly against one Party than
another merely because it, or any part of it, may have been prepared by counsel for one of the
Parties, it being recognized that it is the result of arm’s-length negotiations among the Parties and
all Parties have contributed substantially and materially to the preparation of this Stipulation.
       8.19    Lead Counsel and Defendants’ Counsel agree to cooperate fully with one another
in seeking Court approval of the Preliminary Approval Order and the Settlement, as embodied in
this Stipulation, and to use commercially reasonable efforts to agree upon and execute all such
other documentation as may be reasonably required to obtain final approval by the Court of the
Settlement.
       8.20    If any Party is required to give notice to another Party under this Stipulation, such
notice shall be in writing and shall be deemed to have been duly given upon receipt of hand
delivery, facsimile, or email transmission, with confirmation of receipt. Notice shall be provided
as follows:

If to Lead Plaintiffs or Lead Counsel:                        STEPHEN R. BASSER
                                                              SAMUEL M. WARD
                                                              BARRACK, RODOS & BACINE

                                                 29

        Case 2:17-cv-00144-PP Filed 04/01/19 Page 30 of 37 Document 81-1
                                                One America Plaza
                                                600 West Broadway, Suite 900
                                                San Diego, CA 92101
                                                Telephone: (619) 230-0800
                                                Facsimile: (619) 230-1874

                                                        Or

                                                JEFFREY A. BARRACK
                                                3300 Two Commerce Square
                                                2001 Market Street
                                                Philadelphia, PA 19103
                                                Telephone: (215) 963-0600
                                                Facsimile: (215) 963-0838

If to Defendants:

                                                ROBERT A. HOROWITZ
                                                GREENBERG TRAURIG
                                                MetLife Building
                                                200 Park Avenue
                                                New York, NY 10166
                                                Telephone: (212) 801-9200
                                                Email: horowitzr@gtlaw.com

                                                -and-

                                                MICHAEL W. LIEBERMAN
                                                CROWELL & MORING, LLP
                                                1001 Pennsylvania Ave., NW
                                                Washington, DC 20004
                                                Telephone: (202) 624-2776
                                                Facsimile: (202) 628-5116
                                                MLieberman@crowell.com

                                                -and-

                                                JASON J. MENDRO
                                                GIBSON DUNN & CRUTCHER,
                                                LLP
                                                1050 Connecticut Avenue, N.W.
                                                Washington, D.C. 20036-5306
                                                Telephone: (202) 955-8500
                                                Email: JMendro@gibsondunn.com

                                                -and-


                                       30

        Case 2:17-cv-00144-PP Filed 04/01/19 Page 31 of 37 Document 81-1
Case 2:17-cv-00144-PP Filed 04/01/19 Page 32 of 37 Document 81-1
Case 2:17-cv-00144-PP Filed 04/01/19 Page 33 of 37 Document 81-1
Case 2:17-cv-00144-PP Filed 04/01/19 Page 34 of 37 Document 81-1
Case 2:17-cv-00144-PP Filed 04/01/19 Page 35 of 37 Document 81-1
Case 2:17-cv-00144-PP Filed 04/01/19 Page 36 of 37 Document 81-1
Case 2:17-cv-00144-PP Filed 04/01/19 Page 37 of 37 Document 81-1
